DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on March 16, 2021, in which claims 1, 8, 11 and 12 have been amended.  Accordingly, claims 1-13 remain pending for examination.
Status of Claims
3.	Claims 1-13 are pending, all of which are rejected under 35 U.S.C. 103.  Claims 11-13 are also rejected under 35 U.S.C. 112(b).  Claim 11-13 are also rejected under 35 U.S.C. 112(a).
Response to Arguments
4.	Applicant’s remarks, see page 11, filed March 16, 2021, with respect to Objections of Claims 1-11 have been fully considered and are persuasive.  The Objections of Claims 1-11, as set forth in the previous Office action, have been withdrawn.
5.	Applicant’s remarks, see pages 21-23, filed March 16, 2021, with respect to Rejections of Claims 1-10, 12 and 13 under 35 U.S.C. 101 have been fully considered and are persuasive.  The Rejections of Claims 1-10, 12 and 13 under 35 U.S.C. 101, as set forth in the previous Office action, have been withdrawn.
6.	Applicant’s remarks, see pages 6-10, filed March 16, 2021, with respect to Specification have been fully considered but they are not persuasive.
	(A)	On page 6 of Remarks, Applicant repeats the concern raised by Examiner in the 09/18/2020 Office action, and on page 6 recites, “In response, Calculate Estimated Work 4312, Save Estimated Work 4314 and Estimated Work Calculation 4360 are members of the Chronicle Workflow System Module 2438 illustrated in FIG. 43 at elements 4312, 4314 and 4314 respectively, and are mentioned in the specification in Para. [000223]. The specification states that ‘Both Create Chronicle Record 4302 and Clone Chronicle Record 4330 require Estimated Work Calculation 4360 which is an algorithm to estimate the amount of work required to complete the hashing algorithms for a Chronicle Record 2000 in Figure 20” (Recited from page 6 of Remarks).	Applicant continues on page 7 of Remarks to present copies of paragraphs [000223] and [000163] of instant Specification, and with additional reference to FIGS. 20 and 39, recites, “FIG. 20 illustrates that Base Graph 2050 is a member of Chronicle Record 2000. It also illustrates that Base Graph Estimated Work 2060 and Base Graph Actual Work 2062 are members of Base Graph 2050. Para. [000163] states, ‘Chronicle Record 2000 is further comprised of a number of additional graphs, all of which descend from Base Graph 2050. Moreover, ‘Base Graph 2050 consists of ...Base Graph Estimated Work 2060, and Base Graph Actual Work 2062.	“FIG 39 illustrates and Para. [000210] states that, ‘Conference Graph 2036 descends from Base Graph 2050.’ Therefore, the Base Graph Estimated Work 2060 is a member of the Conference Graph 2036 which is a member of the Chronicle Record 2000. Furthermore, Para. [000210] states that ‘The whole consensus process is captured in Chronical Record 2000” (Recited from page 7 of Remarks).	In addition, on pages 8 and 9 of Remarks, Applicant repeats paragraphs [000210] and [000180], respectively, and asserts on page 8, “As stated in the specification at Para. [000180], the ‘Chronicle Workflow System Module 2438 manages the workflow features and functionality required for chronicles” (Recited from page 8 of Remarks).	Applicant then goes on to recite, “Khan Academy states that, "A good algorithm is correct, but a great algorithm is both correct and efficient. The most efficient algorithm is one that takes the least amount of execution time and memory usage possible while still yielding a correct answer." See, Measuring an algorithm's efficiency I AP CSP (article) I Khan Academy at khanacademy.org/computing/ap-computer-science-principles/algorithms-101/evaluating-algorithms/a/measuring-an-algorithms-efficiency” (Recited from page 9 of Remarks).	Finally, on page 10 of Remarks, Applicant cites and quotes two additionally obscure sources, stating “Moreover, ‘In computer science, algorithmic efficiency is a property of an algorithm which relates to the number of computational resources used by the algorithm. An algorithm must be analyzed to determine its resource usage, and the efficiency of an algorithm can be measured based on the usage of different resources. Algorithmic efficiency can be thought of as analogous to engineering productivity for a repeating or continuous process. For maximum efficiency we wish to minimize resource usage. However, different resources such as time and space complexity cannot be compared directly, so which of two algorithms is considered to be more efficient often depends on which measure of efficiency is considered most important." See, Algorithmic efficiency - Wikipedia at wikipedia. org/wiki/Algorithmic efficiency.	“The OED defines work as, I. The "Action, [labour], activity; an instance of this," in the first sense, "I. 1. a. An act, deed, or proceeding; something that is in the process of being, or has been, done or performed," and in the eight sense, "I. 8. With reference to price: (the cost of) the [labour] involved in making or building something, as distinguished from the materials used." See, work, n. : Oxford English Dictionary (oed.com) at oed. com/vie wdictionary entry/Entry/230216” (Recited from page 10 of Remarks).	Applicant then concludes with the following statement: “Therefore the ‘Estimated Work Calculation 4360 which is an algorithm to estimate the amount of work required to complete the hashing algorithms for a Chronicle Record 2000 in Figure 20,’ may be understood to be an algorithm that estimates algorithmic efficiency of the ‘amount of work,’ measured in the number of computational resources, including but not limited to, the amount of CPU cycles, memory, threads, etc., ‘required to complete hashing algorithms.’ Emphasis added. It may also be understood as an algorithm that estimates the cost of the processing required to compute a hash calculation of data. Per MPEP Section 2111, these claim elements should be given the ordinary and customary meaning given to the terms by those of ordinary skill in the art at the time of the invention” (Recited from page 10 of Remarks).
	As to point (A), Examiner respectfully submits that while “Estimated Work Calculation 4360” may be an algorithm, notwithstanding there is nothing in the Detailed Description which illustrates the steps of such an algorithm, much less how such an algorithm calculates estimated work.  Examiner respectfully points out that in no place within Applicant’s instant Specification is there any disclosure of sufficient detail with regard to the steps (which must include two or more such steps) of the algorithm.  In no place within Detailed Description does Applicant discuss “the amount of CPU cycles, memory, threads, etc. - required to complete hashing algorithms,” much less what the steps are.  More importantly, assuming for arguments sake that there is support for the recited “Estimated Work Calculation 4360” being an algorithm, there is absolutely no disclosure of the elements “Calculate Estimated Work 4312” and “Save Estimated Work 4314”.  Examiner respectfully points out that the terms “Calculate Estimated Work” appear merely twice in the entire 103 page instant Specification, and appear only in paragraph [000223], as two separate elements - “Calculate Estimated Work 4312” and “Calculate Estimated Work 4338”.  The same is true for the “Save Estimated Work,” which also appear twice in paragraph [000223] as two separate elements - “Save Estimated Work 4314” and “Save Estimated Work 4340”.  Thus it is unclear as to what the relationship is to the “Estimated Work Calculation 4360”.  There is absolutely no disclosure and/or explanation given for the recited “Calculate Estimated Work 4312,” “Calculate Estimated Work 4338,” “Save Estimated Work 4314” and “Save Estimated Work 4340,” and Examiner respectfully submits that pointing to obscure online sources for a discussion on algorithms and drawing inferred conclusions will not suffice for an adequate written description.
7.	Applicant’s remarks, see pages 11-21, filed March 16, 2021, with respect to Rejections of 1-7 and 11-13 under 35 U.S.C. 112(b) and Rejection of Claim 11 under 35 U.S.C. 112(a) have been fully considered and are persuasive in part.
	(A)	On pages 11-14 of Remarks, Applicant has copied the correspondence found on pages 4-7 (item numbers 8-11) of the Office action mailed 09/18/2020.  On pages 15-19 of Remarks, Applicant has reproduced copies of paragraphs [000211]-[000214], [000219]-[000222], [000180], [000223], [000219], and again [000220]-[000222].  On page 20 Applicant then goes on to give a conclusory statement that “Applicant respectfully traverses the rejection. Applicant has already provided support from the specification (above) for the terms at issue. Additionally, per MPEP Section 2111, these claim elements should be given the ordinary and customary meaning given to the terms by those of ordinary skill in the art at the time of the invention” (Recited from page 20 of Remarks).
	As to point (A), as a preliminary matter, Examiner notes for the record that Applicant’s amendment to independent claim 1 has overcome the rejection under 35 U.S.C. 112(b).	However, the amendment made to independent claim 11 has failed to overcome the rejection under 112(b), since claim 11 is directed to a method (and not a machine), though has been amended to now recite a “CPU coupled to a memory,” and as such is unclear as to whether claim 11 is indeed directed to a method, or alternatively, a device, apparatus or system (i.e., a machine) comprising a “CPU coupled to a memory”.  As well, the amendment of claim 12 does not address the lack of clarity as to whether the features “calculate estimated work” and “save estimated work” are hardware components or software components (or even algorithms) of “chronicle workflow system module” claim 12, as the Detailed Description fails to provide any disclosure for the “calculate estimated work” and “save estimated work” whatsoever.	In addition, the amendments made to independent claim 11 and 12 fail to remedy the issues with the lack of supporting disclosure.	In particular, while Applicant has cited numerous paragraphs from Detailed Description and on page 21 of Remarks has given a blanket statement that “Applicant respectfully submits to the examiner that the specification provides detailed functionality to generate consensus by conference with predicable results,” Examiner respectfully submits that Applicant has failed to point to specifically where within instant Specification, support can be found for how the recited “making sure” limitation is achieved, or how each of the “calculate estimated work” and “save estimated work” features are implemented.	Again, paragraph [000223] mentions each of the “calculate estimated work” and “save estimated work” and fails to disclose what each are and how they are implemented.  As well, no place within instant Specification is there any disclosure supporting “making sure the publisher, the coordinator and the attendees are the only listeners” as recited in claim 11.	For written description, the Specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
9.	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, Applicant has amended to include a “CPU coupled to a memory, the memory including instructions for,” which renders the claim indefinite since it is unclear as to whether claim 11 is indeed directed to a “method,” or alternatively, is now directed to a machine having a “CPU coupled to a memory”.	As such the metes and bounds of the claim cannot be understood as written.
	As to claim 12, which recites a series of “records” and “nonces,” it is unclear as to whether the recited “a generate record nonce,” “a save record nonce,” “a calculate estimated work” and “a save estimated work” are actually method steps - thus whether Applicant actually intends on having claim 12 be directed to a “method,” or alternatively whether each of the aforementioned elements are actual structural components, software components or algorithms as part of a “system,” and thus the metes and bounds of the claim cannot be understood as written.	Dependent claim 13 fails to remedy the deficiencies of independent claim 12 and is likewise rejected.
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):		(a)  IN GENERAL.—The specification shall contain a written description 	of the invention, and of the manner and process of making and using it, in such 	full, clear, concise, and exact terms as to enable any person skilled in the art to 	which it pertains, or with which it is most nearly connected, to make and use the 	same,  and shall set forth the best mode contemplated by the inventor or joint 	inventor of carrying out the invention.
11.	Claims 11-13 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Regarding claim 11, in no place within instant Specification is there any disclosure supporting “making sure the publisher, the coordinator and the attendees are the only listeners” as recited in claim 11.	For written description, the Specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.	As well, while paragraph [000223] mentions each of the “calculate estimated work” and “save estimated work” nonetheless still fails to disclose what each are and how they are implemented.	Therefore, the instant Specification does not provide a disclosure of sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention.  Again, an original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over David Room (United States Patent Application Publication No. US 2019/0065615 A1), hereinafter “Room” in view of Kempf et al. (United States Patent Application Publication No. US 2019/0058709 A1), hereinafter “Kempf”.
	As to claim 1, Room discloses a generate conference coordinator architecture comprising:	a CPU coupled to a memory, the memory including instructions for (processors 1902 and memory 1910 as part of data processing system 1920) (Room, FIG. 19, paragraphs [0125]-[0126]):	a new chronicle record (distributed database may be used to maintain a continuously growing list of records as block units, UI objects 112, 114) (Room, paragraphs [0030] and [0101]);	core modules connected to a generate conference coordinator (presentation modeler 140 generates a user content menu 116 and a content map 108 to be displayed as an overlay above the content source 110 within the user interface 102) (Room, paragraph [0102]);	a create coordinator invitation module communicatively connected to create coordinator invitation metadata comprised of coordinator RSVP Id (contextual link may also include the source location and a link address for accessing the second UI object) (Room, paragraph [0118]), coordinator RSVP timestamp (system stores the timestamp for static, last accessed live, and updates) (Room, paragraph [0055]).  Room does not explicitly disclose coordinator RSVP address and coordinator RSVP key.	However Kempf discloses a coordinator RSVP address and coordinator RSVP key (public_key 512, user name 514 and hashed_password 516 may be provided or obtained at tenant enrollment and may comprise at least a portion of the tenant specific ID/authentication credential information) (Kempf, paragraph [0046]).	Room and Kempf are analogous art because they deal with subject matter from the same problem solving area, namely, blockchain and distributed ledger systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Room and Kempf before him or her, to modify the system for creating and retrieving contextual links between user interface (UI) objects of Room to include the additional limitation of a coordinator RSVP address and coordinator RSVP key, as disclosed in Kempf, with reasonable expectation that this would result in a system having the added benefit of added security (See Kempf, paragraph [0036]).  This method of improving the distributed ledger system of Room was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kempf.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Room with Kempf to obtain the invention as specified in claim 1.
	Regarding claim 2 Room-Kempf discloses the generate conference coordinator architecture of claim 1 further comprising:	the create coordinator invitation metadata configured to interface with a RSVP timestamp calculator (again, the timestamp) (Room, paragraph [0055]).  The motivation regarding the obviousness of claim 1 is also applied to claim 2.
	Regarding claim 3 Room-Kempf discloses the generate conference coordinator architecture of claim 1 further comprising:	the coordinator RSVP address configured to receive RSVPs from potential coordinators (blockchains of multiple users) (Room, paragraph [0030]).  The motivation regarding the obviousness of claim 1 is also applied to claim 3.
	Regarding claim 4 Room-Kempf discloses the generate conference coordinator architecture of claim 1 further comprising:	the coordinator RSVP key configured to validate that a respondent is responding to a correct request, eliminating mischief and hacking (again, public_key 512, user name 514 and hashed_password 516 may be provided or obtained at tenant enrollment and may comprise at least a portion of the tenant specific ID/authentication credential information) (Kempf, paragraph [0046]).	Room and Kempf are analogous art because they deal with subject matter from the same problem solving area, namely, blockchain and distributed ledger systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Room and Kempf before him or her, to modify the system for creating and retrieving contextual links between user interface (UI) objects of Room to include the additional limitation of the coordinator RSVP key configured to validate that a respondent is responding to a correct request, eliminating mischief and hacking, as disclosed in Kempf, with reasonable expectation that this would result in a system having the added benefit of added security (See Kempf, paragraph [0036]).  This method of improving the distributed ledger system of Room was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kempf.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Room with Kempf to obtain the invention as specified in claim 4.
	Regarding claim 5 Room-Kempf discloses the generate conference coordinator architecture of claim 1 further comprising:	an add coordinator invitation to queue module communicatively coupled to a coordinator invitation queue module and to a coordinator registration service module (wherein users may further invite experts to weigh in, rate their experts, follow them, and follow each other) (Room, paragraph [0053]).  The motivation regarding the obviousness of claim 1 is also applied to claim 5.
	Regarding claim 6 Room-Kempf discloses the generate conference coordinator architecture of claim 1 further comprising:	a category coordinator topic module communicatively coupled to a consensus event grid module (wherein hashes may be recorded in a ledger that tracks changes and modifications to each item) (Room, paragraph [0084]).  The motivation regarding the obviousness of claim 1 is also applied to claim 6.
	Regarding claim 7 Room-Kempf discloses the generate conference coordinator architecture of claim 1 further comprising:	a category coordinator event subscription module communicatively coupled to a coordinator RSVP module (allocator 138 coupled to correlator 148) (Room, FIG. 1).  The motivation regarding the obviousness of claim 1 is also applied to claim 7.
	Regarding claim 8 Room discloses a generate conference attendee architecture comprising:	a CPU coupled to a memory, the memory including instructions for (processors 1902 and memory 1910 as part of data processing system 1920) (Room, FIG. 19, paragraphs [0125]-[0126]):	a generate conference attendees module, communicatively coupled to a new chronicle record (distributed database may be used to maintain a continuously growing list of records as block units, UI objects 112, 114) (Room, paragraphs [0030] and [0101]);	a core module communicatively connected to a generate conference attendees module, which is communicatively coupled to a create attendee invitation metadata module (system for creating and retrieving contextual links between user interface objects may provide user sharing and interactions, enabling users to link content, provide metadata about the linkage) (Room, paragraph [0080]).  Room does not explicitly disclose a create attendee invitation module.	However Kempf discloses a create attendee invitation module (tenant policy decision/management module (TPDM) sending a message to each of the other chain servers' TPDMs listed in the DNS SRV record informing them that it has arrived and is ready to participate in consensus) (Kempf, paragraph [0058]).	Room and Kempf are analogous art because they deal with subject matter from the same problem solving area, namely, blockchain and distributed ledger systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Room and Kempf before him or her, to modify the system for creating and retrieving contextual links between user interface (UI) objects of Room to include the additional limitation of a create attendee invitation module, as disclosed in Kempf, with reasonable expectation that this would result in a system having the added benefit of maintaining coherency among the blockchain replicas (See Kempf, paragraph [0009]).  This method of improving the distributed ledger system of Room was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kempf.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Room with Kempf to obtain the invention as specified in claim 8.
	Regarding claim 9 Room discloses the generate conference attendee architecture of claim 8 further comprising:	the attendee invitation metadata module comprising an attendee RSVP Id module, an attendee RSVP Timestamp module (public_key 512, user name 514 and hashed_password 516 may be provided or obtained at tenant enrollment and may comprise at least a portion of the tenant specific ID/authentication credential information) (Kempf, paragraph [0046]), but does not expressly disclose an attendee RSVP address module, and an attendee RSVP key module.	However Kempf discloses an attendee RSVP address module, and an attendee RSVP key module (public_key 512, user name 514 and hashed_password 516 may be provided or obtained at tenant enrollment and may comprise at least a portion of the tenant specific ID/authentication credential information) (Kempf, paragraph [0046]).	Room and Kempf are analogous art because they deal with subject matter from the same problem solving area, namely, blockchain and distributed ledger systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Room and Kempf before him or her, to modify the system for creating and retrieving contextual links between user interface (UI) objects of Room to include the additional limitations of an attendee RSVP address module, and an attendee RSVP key module, as disclosed in Kempf, with reasonable expectation that this would result in a system having the added benefit of added security (See Kempf, paragraph [0036]).  This method of improving the distributed ledger system of Room was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kempf.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Room with Kempf to obtain the invention as specified in claim 9.
	Regarding claim 10 Room-Kempf discloses the generate conference attendee architecture of claim 8 further comprising:	the create attendee invitation metadata module communicatively coupled to a RSVP timestamp calculator module (again, the timestamp) (Room, paragraph [0055]).  The motivation regarding the obviousness of claim 8 is also applied to claim 10.
	Regarding claim 11 Room discloses a method for generating a consensus by a conference, the method comprising:	a CPU coupled to a memory, the memory including instructions for (processors 1902 and memory 1910 as part of data processing system 1920) (Room, FIG. 19, paragraphs [0125]-[0126]):	generate consensus by conference coordinator yielding coordinator results (consensus conferences) (Room, paragraph [0054]);	generate consensus by conference attendees yielding attendees results (members considering same issue) (Room, paragraph [0054]);	distributed minimum spanning tree setting up a communications network for a publisher, a coordinator and attendees (again, blockchain) (Room, paragraph [0030]);	telephone gossip module providing a gossip protocol for the publisher, the coordinator and the attendees (reconciling inconsistencies, identifying shills, automated responses, and identifying fake information) (Room, paragraph [0065]);	graph schema hash algorithm providing the coordinator and the attendees with the graph hashes for a new chronicle record (hashing) (Room, paragraph [0084]);	verification exchange making sure that as each attendee calculates a hash for a graph in a new chronicle record, they exchange that information utilizing telephone gossip (again, eliminating inconsistencies) (Room, paragraph [0065]);	coordinator confirms and saves results (storing hashed content) (Room, paragraph [0084]);	if coordinator results do not match then disagreement is reached, and a consensus by conference algorithm terminates with no consensus (helping people understand why they disagree) (Room, paragraph [0052]);	if coordinator results match, coordinator record hash and record signature calculates a record hash (again, recording hashes in a ledger) (Room, paragraph [0084]); and	coordinator sends platform a new chronicle record (blockchain of records) (Room, paragraph [0030]).  Room does not expressly disclose, but Kempf discloses making sure the publisher, the coordinator and the attendees are the only listeners (public_key 512, user name 514 and hashed_password 516 may be provided or obtained at tenant enrollment and may comprise at least a portion of the tenant specific ID/authentication credential information) (Kempf, paragraph [0046]).	Room and Kempf are analogous art because they deal with subject matter from the same problem solving area, namely, blockchain and distributed ledger systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Room and Kempf before him or her, to modify the system for creating and retrieving contextual links between user interface (UI) objects of Room to include the additional limitation of making sure the publisher, the coordinator and the attendees are the only listeners, as disclosed in Kempf, with reasonable expectation that this would result in a system having the added benefit of added security (See Kempf, paragraph [0036]).  This method of improving the distributed ledger system of Room was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kempf.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Room with Kempf to obtain the invention as specified in claim 11.	As to claim 12, Room discloses a chronicle workflow system module comprising:	a create chronicle record, the create chronicle record comprising (blockchain, ledger) (Room, paragraphs [0030] and [0084]):	a CPU coupled to a memory, the memory including instructions for (processors 1902 and memory 1910 as part of data processing system 1920) (Room, FIG. 19, paragraphs [0125]-[0126]):	 a generate record nonce (an allocator 138) (Room, FIG. 1, paragraph [0100]);	a save record nonce (controlled memory data structure 146) (Room, FIG. 1, paragraph [0100]);	a calculate graph hashes (hashing content) (Room, paragraph [0084]);	a save graph hashes (storing hashed content) (Room, paragraph [0084]).  Room does not explicitly disclose, but Kempf discloses a calculate estimated work (Proof of Work (PoW)) (Kempf, paragraph [0051]);	and a save estimated work (within ledger) (Kempf, paragraph [0051]).	Room and Kempf are analogous art because they deal with subject matter from the same problem solving area, namely, blockchain and distributed ledger systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Room and Kempf before him or her, to modify the system for creating and retrieving contextual links between user interface (UI) objects of Room to include the additional limitations of a calculate estimated work; and a save estimated work, as disclosed in Kempf, with reasonable expectation that this would result in a system having the added benefit of additional various consensus algorithms (See Kempf, paragraph [0051]).  This method of improving the distributed ledger system of Room was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kempf.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Room with Kempf to obtain the invention as specified in claim 12.
	As to claim 13, Room-Kempf discloses the chronicle workflow system module of claim 12 further comprising:	a clone chronicle record further comprising:	a copy chronicle record (records of the blockchain) (Room, paragraph [0030]);	a save chronicle record (records of the blockchain) (Room, paragraph [0030]);	a confirm clone hashes (records of the blockchain) (Room, paragraph [0030]);	a calculate estimated work (Proof of Work (PoW)) (Kempf, paragraph [0051]); and	a save estimated work (within ledger) (Kempf, paragraph [0051]).	Room and Kempf are analogous art because they deal with subject matter from the same problem solving area, namely, blockchain and distributed ledger systems.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Room and Kempf before him or her, to modify the system for creating and retrieving contextual links between user interface (UI) objects of Room to include the additional limitations of a calculate estimated work; and a save estimated work, as disclosed in Kempf, with reasonable expectation that this would result in a system having the added benefit of additional various consensus algorithms (See Kempf, paragraph [0051]).  This method of improving the distributed ledger system of Room was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kempf.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Room with Kempf to obtain the invention as specified in claim 13.
Conclusion
16.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, Kursun et al. (USPAT 10,944,745 B2) discloses a system and method for device and transaction authentication.
17.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441